 

Case 2:18-cr-01378 Document 1 Filed in TXSD on 11/23/18 Page 1 of 3

United States Courts
Southem District oi Texas
FiLED

NOV 23 2018

UNITED STATES DlSTRlCT CCURT David J- Bfad'ev» Cle'k Of Cowi
SCUTHERN DISTR/CT OF TEXAS

A091 (Rev. 8/01) Cn'minal Complaint

UNlTED STATES OF AMER|CA
V. CRIM|NAL COMPLAlNT
Cristian RAM|REZ C
Frank SlLVA Case Number: , ,
lm\aZAMORA 18 jaa`qm

l, the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about November 22, 2018 in Brooks County, in the
(Dare)
Southern District of Texas defendant Cristian RAM|REZ
F rank SlLVA
Irma ZAMORA

each aiding, abetting and assisting one another, did knowingly or in a reckless disregard of the fact that an alien had come
to, entered, or remained in the United States in violation of law, transport or move or attempt to transport or move such
alien within the United States by means of transportation or otherwise. in furtherance of such violation of law

 

in violation of Title 8 United States Code, Section(s) 1324
| further state that l am a(n) BoMeLPavol Agent and that this complaint is based on the

 

following facts: Ofrrcial hire

See Attached Afhdavit of U.S. Border Patrol Agent Antonino Gonzalez Jr.

 

 

Continued on the attached sheet and made a part of this complaint |:)_(__l Yes [:] No
Signature of%alnant
Submitted by reliable electronic means, sworn to, signature Antonino Gonzalez Jr.
attested telephonically per Fed.R.Crim.P.4.1, and probable cause P ‘ ed Name of complainant
found on the:
November 23, 2018 at
Date ~ '

Jason B. Libby U.S. Magistrate Judge

 

Name and Trtle of Judicial Ofiioer

 

 

 

 

 

§
§
§
§
l
§
t
§

Case 2:18-cr-01378 Document 1 Filed in TXSD on 11/23/18 Page 2 of 3

AFFIDAVI'I'

The information contained in this report/affidavit is based upon my personal participation in the
investigation, Which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation

SYNOPSIS:

On November 22, 2018, Border Patrol Agents arrested Cristian RAMIREZ, Frank SILVA and
Irma Yaneth ZAMORA at the United States Border Patrol Checkpoint near Falfurrias, Texas for
attempting to smuggle two illegal alien concealed in the trunk of the car they were traveling in.

FACTS/DETAILS:

At approximately 4:05 p.m., a white Acura arrived at the Falfurrias Border Patrol Checkpoint
primary inspection lane. The primary agent saw a driver and two rear seat passengers While
the agent at primary conducted, an immigration inspection of the occupants, a Border Patrol
canine handler used his service canine to conduct a free air sniff of the exterior of the vehicle.
'Ihe canine handler notified the primary agent that his canine alerted to the rear of the vehicle.
The primary agent asked the driver later identified as Cristian RAMIREZ for consent to check
the trunk and RAMIREZ stated “Yeah”. RAMIREZ was unable to open the trunk using the
trunk release and told the agent he needed to use the key. Agents instructed RAMIREZ to move
the vehicle to the secondary inspection area for further inspection

A search of the trunk revealed two male subjects hiding inside. The subjects Clemente
JUAREZ-Gonzalez and Vidal De Jesus VELIZ-Cabrera admitted to being citizens and nationals
of Guatemala illegally present in the United States. Cristian RAMIREZ, F rank SILVA, and Irma
Yaneth ZAMORA were arrested for alien smuggling JUAREZ-Gonzalez and VELlZ-Cabrera
were arrested for being illegally present in the United States. Agents escorted all live subjects
into the Border Patrol Checkpoint for further processing and interviewing

Agents advised all five subjects of their Miranda Rights. They all stated they understood their
rights. ZAMORA and .TUAREZ-Gonzalez declined to give statements

NOTE: Border Patrol, previously arrested ZAMORA for alien smuggling, but she was not
prosecuted

PRINCIPAL STATEMENT (Cristian RAMIREZ):

RAMIREZ stated ZAMORA arrived at his horne at approximately 2200 p.m. driving the white
Acura they Were encountered in. He also stated SILVA arrived at his home driving a different
vehicle. He stated ZAMORA told him she had Work for him, taking two illegal aliens to
Houston, Texas. RAMIREZ stated he was going to be paid $6,000.00 ($3,000.00 for each alien)
and he Was going to split the money with ZAMORA. He stated that about 5 minutes before
arriving at the checkpoint he heard SlLVA telling the illegal aliens not to move.

CO-PRINCIPAL STATEMENT: (Frank SILVA):

SlLVA stated he had traveled from Houston, Texas to visit his girlfriend (Irrna Yaneth
ZAMORA). SlLVA stated to agents, he instructed the two illegal aliens VELIZ-Cabrera and
JUAREZ-Gonzalez to get into the trunk of the Acura they Were traveling in. He stated he closed

1lPage

 

 

 

 

 

Case 2:18-cr-01378 Document 1 Filed in TXSD on 11/23/18 Page 3 of 3

the trunk and was careful not to leave his fingerprints SILVA, stated after loading the illegal
aliens into the trunk, they went to get fuel and to wash the vehicle before driving north. He
stated the aliens were locked in the trunk for a little over an hour before they arrived at the
Border Patrol checkpoint SlLVA stated he instructed the illegal aliens not to make any noise or
movement fifteen minutes before they arrived at the checkpoint He stated he was not going to
receive any monetary compensation for the smuggling attempt

MATERIAL WITNESS STATEMENT (Vidal De Jesus VELIZ-Cabrera):

VILIZ-Cabrera stated he entered into the United States three days prior by crossing the Rio
Gra`nde River from Reynosa, Tamaulipas, Mexico. He stated after crossing the river he walked
to an unknown church in McAllen, Texas Where he met a tall, dark complexed Hispanic man.
VILIZ-Cabrera stated the unknown man offered to smuggle him further north. He stated there
was a white car in the driveway, there was a female and three men one of the men was JUAREZ-
Gonzalez. VILIZ-Cabrera described the female as short, chubby with black hair. He stated the
unknown man told him and JUAREZ-Gonzalez to get into the trunk. He stated he did not see
who closed the trunk. VlLlZ-Cabrera stated about two minutes later he heard the two rear doors
shut then, the front driver’s side door shut. He stated there on after he did not hear anything or
anyone talking because there was loud music playing.

N()TE: Clemente JUAREZ-Gonzalez was processed accordingly

DISPOSITION: 4
The facts of this case were presented to Assistant United States Attorney David Paxton who

accepted Cristian RAMIREZ, F rank SILVA and Irma Yaneth ZAMORA for prosecution of 8
USC 1324, Alien Smuggling. Vilal De Jesus VELlZ-Cabrera will be held as a Material Witness.

Ant?nmo Gonzalez Jr.

Border Patrol Agent

    

nited States Magistrate l

"`2ir>a'ge'

 

 

 

